UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 18-3488

                               ANDREW MCCORMICK,
                                     Appellant

                                            v.

                       OFFICER FURDA; OFFICER MILLER;
                       OFFICER LCHE; OFFICER WALERS

                              (W.D. Pa. No. 3-16-cv-00049)


Present: CHAGARES, PORTER and FISHER, Circuit Judges

                                  JUDGMENT ORDER


The parties’ joint motion for summary action is granted.

With respect to Appellant’s First Amendment retaliation claim against Officer Furda, the
District Court’s grant of summary judgment is affirmed.

With respect to Appellant’s Eighth Amendment excessive force claims against Officers
Furda, Miller, Lohr, and Walerysiak, the District Court’s judgment is reversed and the
cause is remand for further proceedings on those claims.

It is noted that the parties have agreed they may take additional discovery on remand. The
parties have further agreed, without limiting the scope of discovery on remand, Appellant
shall be permitted to depose all Defendants, and Defendants agree to produce their
disciplinary files, subject to any applicable objections as to privileges or redactions for
privilege or personally identifiable information, to the extent the files are in the
Commonwealth of Pennsylvania’s, the Department of Corrections', and/or the
Defendants’ possession, custody, and control. The parties have further agreed that on
remand, no party may seek summary judgment with respect to the Eighth Amendment
claims against Officers Furda, Miller, and Lohr, but may seek summary judgment with
respect to the Eighth Amendment claim against Officer Walerysiak.
Appellant’s appeal with respect to the District Court’s denial of his requests for
appointment of counsel is dismissed as moot, as pro bono counsel has indicated his intent
to representation on remand.

The Clerk shall issue the mandate forthwith.

                                                       By the Court,


                                                       s/ David J. Porter
                                                       Circuit Judge


ATTEST:

s/ Patricia S. Dodszuweit
Clerk of Court


Dated: July 14, 2020

cc: All Counsel of Record